Case: 1:17-cv-00475-MWM-SKB Doc #: 65 Filed: 07/31/20 Page: 1 of 11 PAGEID #: 2880




                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 Tyler Gischel,                                 :
                                                :
                Plaintiff,                      :       Case No.        1:17 CV 475
                                                :
 v.                                             :       Judge Matthew W. McFarland
                                                :
 University of Cincinnati, et al.,              :       Magistrate Judge Stephanie K. Bowman
                                                :
                Defendants.                     :

                      MEMORANDUM IN OPPOSITION TO
            NONPARTY UNITED STATES DEPARTMENT OF EDUCATION’S
                       MOTION TO QUASH SUBPOENA

                                     I.      INTRODUCTION

        Despite Judge Dlott’s Order (ECF #28) and offers to compromise, the United States

 Department of Education’s Office of Civil Rights (“OCR”) has failed to produce documents

 responsive to Plaintiff Tyler Gischel’s subpoenas seeking relevant documents concerning OCR’s

 investigation into a complaint relating to the allegations that form the basis for this lawsuit. Rather

 than comply with Judge Dlott’s Order, OCR produced a privilege log and hundreds of pages of

 redacted documents. OCR produced a handful of repetitive documents in legible form, but the rest

 of the 383 page production consists of blacked out pages. In other words, the production is

 meaningless and nothing more than an attempt to circumvent Judge Dlott’s Order through privilege

 assertions. The issue at hand is whether OCR has properly withheld documents based on the

 deliberative process privilege. 1 Plaintiff respectfully submits that the DOE has not done so.



 1
  Plaintiff is not seeking documents protected by the attorney work product doctrine. However, as
 noted herein, Plaintiff does alternatively ask the Court to conduct an in camera inspection if the
 deliberative process documents are not ordered produced. If that inspection occurs, the Court
 should also review the documents for which the DOE asserts work product privilege to
 determine if the assertion is appropriate.
Case: 1:17-cv-00475-MWM-SKB Doc #: 65 Filed: 07/31/20 Page: 2 of 11 PAGEID #: 2881




 Accordingly, the Court should deny the motion to quash and order the DOE to produce the

 documents previously withheld as deliberative. Alternatively, the Court should conduct an in

 camera review of the documents to determine whether the documents should be produced.

                           II.     BACKGROUND INFORMATION

       Plaintiff served the subpoenas attached as Exhibit A upon OCR on or about November 29,

 2019 and March 21, 2019. The subpoenas relate to OCR's investigations of Defendant University

 of Cincinnati ("UC"). These investigations included allegations by the female student that alleged

 she was sexually assaulted by Plaintiff that UC engaged in gender bias in the handling of her Title

 IX complaint. In response to the first subpoena, OCR objected and refused to produce any

 documents. Plaintiff compromised by limiting the request to certain complaints involving UC. The

 DOE rejected the compromise and moved to quash the subpoena. (ECF Nos. 14, 23, 25). Plaintiff

 moved to compel compliance. (ECF No. 26) In the briefing, OCR objected to producing documents

 in response to the subpoena on several grounds, but did not include its privilege arguments in that

 briefing. Plaintiff agreed in the briefing to further limit his request to four complaints involving

 UC and to twelve DOE employees involved with those complaints.

       Denying OCR’s motion to quash and granting Plaintiff’s motion to compel, Judge Dlott

 ruled that the requested documents were relevant and subject to production, finding:

        The documents Gischel seeks ... are relevant to whether UC made statements to the
        OCR that tend to indicate that it was making gender-based decisions or had gender-
        based motivations in response to the OCR investigation and complaints. Verbal
        statements made by UC officials to the OCR, and then memorialized by the OCR
        or acted upon by the OCR, would not necessarily be found in documents provided
        to or from UC. Therefore, Gischel has established that the OCR's responsive
        documents, if any, are relevant to his claims for purposes of Rules 26 and 45.

 (ECF No. 28, PageID# 2666). Judge Dlott further ruled that she did not have adequate information

 to determine privilege issues. She ordered the parties to attempt to resolve privilege issues. (Id.,



                                                  2
Case: 1:17-cv-00475-MWM-SKB Doc #: 65 Filed: 07/31/20 Page: 3 of 11 PAGEID #: 2882




 PageID# 2668). Notably, she did not have information to rule because the DOE had not yet

 provided details or legal arguments for the basis for its privilege objections.

       In a good faith effort to resolve the privilege issues, Plaintiff negotiated a separate protective

 order with the DOE. The negotiations for the protective order started on July 5, 2018. Throughout

 the negotiations, the DOE maintained that it needed the separate protective order to resolve

 privilege issues. The protective order was finally complete and entered on January 4, 2019. (ECF

 No. 35). Plaintiff reasonably believed the privilege issues were resolved and it would receive a full

 production. However, since all privileged information was redacted, the efforts to negotiate

 privilege issues were a wasted exercise.

        In addition to this delay, the production of the documents was further delayed due to the

 government shutdown. The documents were received on March 4, 2019. At the time of the

 production, Plaintiff was battling with UC for documents. As the Court is aware, UC has taken an

 extraordinarily long time to produce documents and Plaintiff has been forced to seek judicial

 intervention multiple times to compel production of relevant documents and ensure the production

 continues.

        Plaintiff issued the second subpoena after UC finally finished the portion of its document

 production that it represented included all correspondence with OCR and documents in its

 possession from the OCR investigations. Plaintiff issued the second subpoena to OCR in an

 attempt to obtain the documents previously withheld by OCR and documents that UC confirmed

 were not in its possession.

        Following issuance of the second subpoena, Plaintiffs and counsel for OCR again met and

 conferred. Among other issues, Plaintiff asked OCR to reconsider its position on the documents

 withheld from its previous production based on the deliberative privilege because they contained,



                                                    3
Case: 1:17-cv-00475-MWM-SKB Doc #: 65 Filed: 07/31/20 Page: 4 of 11 PAGEID #: 2883




 for example, statements from Defendant Jyl Shaffer and other UC employees responsible for (1)

 general Title IX compliance at UC and (2) specific handling of the Title IX complaint filed against

 Plaintiff. (See correspondence attached as Exhibit B, which contains 12 pages of redacted

 "deliberative" documents about Shaffer).

        Unable to resolve the dispute, Plaintiff’s counsel and the DOE’s counsel met with

 Magistrate Judge Bowman on May 8, 2020. Judge Bowman instructed the DOE to file this motion

 to quash so that the Court could rule on the deliberative privilege assertion. 2


                                 III.    LAW AND ARGUMENT

        A.      Standard of Review

        Federal Rule of Civil Procedure 45 permits and governs subpoenas issued to third

 parties. Fed. R. Civ. P. 45(a)(1). Upon a timely motion to quash, a court “must quash or modify a

 subpoena” that “fails to allow a reasonable time to comply,” “requires disclosure of privileged or

 other protected matter, if no exception or waiver applies,” or “subjects a person to

 undue burden.” Fed. R. Civ. P. 45(d)(3)(A). Contrary to the DOE’s attempt to shift the burden,

 “[t]he party seeking to quash a subpoena bears the ultimate burden of proof.” Hendricks v. Total

 Quality Logistics, LLC, 275 F.R.D. 251, 253 (S.D. Ohio 2011) (citing White Mule Co. v. ATC

 Leasing Co. LLC, 2008 WL 2680273, at *4 (N.D. Ohio June 25, 2008)). Here, the DOE has failed

 to meet its burden to quash the subpoena.




 2
  Based on the instruction from this conference, Plaintiff is not filing a separate motion to compel,
 but will do so if the Court requests.
                                                   4
Case: 1:17-cv-00475-MWM-SKB Doc #: 65 Filed: 07/31/20 Page: 5 of 11 PAGEID #: 2884




        B.      The DOE Improperly Withheld or Redacted Responsive Documents Under
                the Deliberative Process Privilege.

        The DOE has fought production of these documents since the issuance of the subpoena. At

 the outset, it asserted numerous legal theories to fight production. After losing that battle, the DOE

 relied on privilege assertions to produce a meaningless set of heavily redacted documents.

 Attached as Exhibit C is the privilege log. The DOE produced in total 381 pages. The pages from

 this production attached as Exhibit B demonstrate to the Court the heavy redactions and reliance

 on the deliberative process privilege. Aside from completely redacted pages, the DOE produced

 the complaint form repeatedly with a portion not redacted and a few unredacted emails. The

 Plaintiff respectfully asserts that the DOE has abused its ability to assert the deliberative process

 privilege and, accordingly, its motion to quash should be denied.

        1.      The Deliberative Process Privilege

        The deliberative process privilege applies to “documents reflecting advisory opinions,

 recommendations and deliberations comprising part of a process by which governmental decisions

 and policies are formulated.” Dep't of Interior v. Klamath Water Users Protective Ass'n, 532 U.S.

 1, 8–9, 121 S.Ct. 1060, 149 L.Ed.2d 87 (2001) (quoting NLRB v. Sears, Roebuck & Co., 421 U.S.

 132, 150, 95 S.Ct. 1504, 44 L.Ed.2d 29 (1975))(internal quotation marks omitted). For the

 deliberative process privilege to apply, “a document must be both ‘predecisional,’ meaning it is

 ‘received by the decisionmaker on the subject of the decision prior to the time the decision is

 made,’ and ‘deliberative,’ the result of a consultative process.” Rugiero v. U.S. Dep't of Justice,

 257 F.3d 534, 550 (6th Cir.2001) (quoting Schell v. U.S. Dept. of Health & Human Services, 843

 F.2d 933, 940 (6th Cir.1988) (citations omitted)). “Although this privilege covers

 recommendations, draft documents, proposals, suggestions, and other subjective documents that

 reflect the opinions of the writer rather than the policy of an agency, the key issue in applying this

                                                   5
Case: 1:17-cv-00475-MWM-SKB Doc #: 65 Filed: 07/31/20 Page: 6 of 11 PAGEID #: 2885




 exception is whether disclosure of the materials would ‘expose an agency's decisionmaking

 process in such a way as to discourage discussion within the agency and thereby undermine the

 agency's ability to perform its functions.’ ” Id. (citations omitted). See NetJets Large Aircraft ,Inc.

 v. U.S., No. 2:11-cv-1023, 2015 WL 1526346, at *3 (S.D. Ohio Apr. 3, 2015).

        “The deliberative process privilege does not shield documents that simply state or explain

 a decision the government has already made or protect material that is purely factual, unless the

 material is so inextricably intertwined with the deliberative sections of documents that its

 disclosure would inevitably reveal the government's deliberations.” In re Sealed Case, 121 F.3d

 729, 737 (D.C.Cir.1997) (citations omitted); see also Norwood v. F.A.A., 993 F.2d 570, 577 (6th

 Cir.1993) (“purely factual, investigative matters” that are “severable without compromising the

 private remainder of the documents” do not enjoy the protection of the exemption)(citation

 omitted). In addition, “[t]he deliberative process privilege is a qualified privilege and can be

 overcome by a sufficient showing of need.” In re Sealed Case, 121 F.3d at 737 (footnote omitted).

 See NetJets Large Aircraft ,Inc. v. United States, No. 2:11-cv-1023, 2015 WL 1526346, at *4 (S.D.

 Ohio Apr. 3, 2015).

        2.      The DOE Did Not Properly Assert the Deliberate Process Privilege.

        In order to assert the deliberative process privilege, the DOE was required to submit an

 affidavit or declaration from the DOE’s highest ranking official or an authorized delegate

 providing document-specific facts to support the deliberative process privilege assertion. See

 Netjets, 2015 WL 1526346, at *4 (“Both parties agree that an affidavit or declaration is required

 from the authorized delegate of the Commissioner of the IRS”); Proctor & Gamble Co. v. United

 States, 2009 WL 52197 (S.D. Ohio Dec. 31, 2009) (holding that the deliberative process privilege

 claims must be asserted by the head of a federal agency or another designated official of the agency



                                                   6
Case: 1:17-cv-00475-MWM-SKB Doc #: 65 Filed: 07/31/20 Page: 7 of 11 PAGEID #: 2886




 and not solely by counsel). The DOE did not do so. Rather, it asserted the deliberative process

 privilege through counsel and a privilege log. The privilege log contains general descriptions of

 why it asserts the deliberative process privilege, but it does not provide document-specific facts.

         The Sixth Circuit Court of Appeals has not yet ruled on whether the failure to provide the

 sworn declaration or affidavit waives the privilege. Within the Sixth Circuit, some district courts

 have conducted an in camera review in lieu of waiving the privilege. See, e.g., Reynolds v. Addis,

 No. 18-13669, 2019 WL 8106142, at **2-8 (E.D. Mich. Oct. 23, 2019) (ordering in camera review

 because the privilege logs and redacted documents were            insufficient to determine if the

 deliberative process privilege applies); NetJets, at *9 (same). Here, the Court should either order

 the privilege waived or conduct an in camera inspection of the documents to determine if the

 privilege is properly asserted. 3

         3.      The Deliberative Process Privilege Does Not Apply to the Redacted or Withheld
                 Documents.

         As stated above, the deliberative process privilege does not protect documents that simply

 state or explain a decision the government has already made or material that is purely factual.

 Because almost every document withheld as deliberative in the production was redacted in its

 entirety and because the privilege log does not contain document-specific information about the

 redacted pages, it is difficult to determine which pages are and are not deliberative. However,

 based on the limited information provided, it is clear that not all of these pages are deliberative.

 For example, many of the pages contain the types of documents to which the privilege does not




 3
   An in camera review will also resolve the law enforcement privilege issue that the DOE raised
 for the first time in footnote 7 of its brief. The law enforcement privilege does not apply. Even if
 it did, the DOE has not properly asserted it. See, e.g., Cummin v. North, No. 2:15-cv-1043, 2016
 WL 10184968 (S.D. Ohio Aug. 18, 2016) Moreover, the DOE should not be permitted to
 continue raising objections and privileges to the production to see what sticks.
                                                  7
Case: 1:17-cv-00475-MWM-SKB Doc #: 65 Filed: 07/31/20 Page: 8 of 11 PAGEID #: 2887




 apply, including notification letters sent to UC and the female student who filed the complaint

 relating to Plaintiff that, if provided to third parties, are not deliberative, interview notes, and

 correspondence relating to factual issues.

        The privilege log contains only vague descriptions, such as “draft correspondence to

 complainant redacted in full as deliberative as it contains draft language related to the agency’s

 decisionmaking in response to a complaint alleging discrimination” and “discussions of various

 views and options related to the agency’s decisionmaking in response to a complaint alleging

 discrimination and are accordingly withheld as deliberative.” (See Exhibit C.) The log does not

 contain any further details to determine if the documents are pre-decisional or deliberative. In

 short, the log and the production are woefully deficient and lead to no other conclusion than that

 the DOE is abusing its ability to assert the deliberative process privilege in order to avoid

 production, its goal since the first subpoena was issued. Again, the Court should either find the

 privilege does not apply and order the documents produced or conduct an in camera inspection.

        4.      Even if the Deliberative Process Privilege Applies, Plaintiff Is Entitled to the
                Documents.

        The deliberative process privilege is a qualified privilege that should be overcome when

 consideration of the following facts weigh in favor of doing so: (1) the relevance of the evidence

 sought; (2) the availability of other evidence; (3) the role of the government in the litigation; and

 (4) the potential consequences of disclosure. See NetJets, 2015 WL 1526346, at *6; Libertarian

 Party of Ohio, et al. v. Husted, 33 F.Supp.3d 914, 918-21 (S.D. Ohio 2014) . Here, the factors

 weigh in favor of overcoming the deliberative process privilege.

        First, Judge Dlott has already ruled that the documents are relevant. (ECF No. 28.)

        Second, the information is not available from other sources. Plaintiff alleges that the DOE

 pressured UC into discriminating against him and that the decisionmakers, including Defendant

                                                  8
Case: 1:17-cv-00475-MWM-SKB Doc #: 65 Filed: 07/31/20 Page: 9 of 11 PAGEID #: 2888




 Shaffer (whose interview notes are being withheld) held a gender bias against males. UC does not

 have these documents from the DOE and no other evidence, even the deposition of Shafer, will

 reveal what she said during her interview with the DOE because of the difference in forums, the

 fact she faces liability, and the fact that the incident in this case and the interview happened many

 years ago. Her statements closer in time will be more accurate and reliable. The same is true for

 other deliberative information withheld from the DOE production. 4

        Third, although the DOE is not a party, its involvement and potential interference are a key

 allegation in the lawsuit. As argued in detail in the original briefing of the motion to quash and the

 motion to compel, pressure from the DOE during the relevant time period can be used to establish

 gender discrimination. (ECF # 23, PAGEID#2128-2132.) If the documents from the DOE are not

 discoverable, then Plaintiff will be unfairly prejudiced

        Fourth, there are no potential negative consequences from the disclosure. This is a small

 production of discrete information. Moreover, as discussed above, the documents can be marked

 confidential, which will restrict the production and use of the documents in the litigation.

        Therefore, if the Court finds that the documents are protected by the deliberative process

 privilege, the privilege should be overcome because the above factors weigh in favor of production.

        5.      Production Is Not Burdensome.

        The DOE argues burden because of the time lapse between its production in March 2019

 and the second subpoena in November 2019. First and foremost, a burden objection holds no

 weight because the documents at issue total 381 pages. Any review or production of 381 pages is

 not unduly burdensome, and certainly not burdensome enough to outweigh the need for




 4
  The DOE misconstrues the information in Mr. Rosenberg’s letter. He was not implying or
 admitting that the information could be obtained through Shaffer’s interview or any other means.
                                                   9
Case: 1:17-cv-00475-MWM-SKB Doc #: 65 Filed: 07/31/20 Page: 10 of 11 PAGEID #: 2889




 production. Second, the delay in pursuing the documents was due to delays in receiving discovery

 from UC. Plaintiffs waited to see if the information would be produced by other means, but it was

 not. The delay for this reason does not make the request at hand overly burdensome or outweigh

 the need for discovery. Further, the DOE exaggerates the time period throughout its brief saying

 Defendants waited over a year to seek the deliberative process documents. This is not true.

 Regardless, there is no burden to the DOE.

          Indeed, the only burden that has been imposed in this case has been upon Plaintiff, who

 has had to incur significant expense to get relevant documents from the DOE. Plaintiff’s future is

 at stake. He was unfairly branded a sexual offender by UC and had his name and reputation

 smeared in the media based on a criminal complaint that was dismissed because the accuser and

 the police officer refused to produce or destroyed relevant evidence. Any burden of part of the

 DOE is far outweighed by the interests at stake in this litigation.

                                       V.      CONCLUSION

          For the foregoing reasons, Plaintiff Tyler Gischel respectfully requests that the Court deny

 Nonparty United States Department of Education’s Motion to Quash Subpoena and order the DOE

 to produce unredacted versions of the documents withheld based on the deliberative process

 privilege.



 Dated:          July 31, 2020




                                                  10
Case: 1:17-cv-00475-MWM-SKB Doc #: 65 Filed: 07/31/20 Page: 11 of 11 PAGEID #: 2890




                                              Respectfully Submitted,

                                              /s/ Tracy L. Turner                   ________
                                              Eric Rosenberg (0069958)
                                              Tracy L. Turner (0069927)
                                              Rosenberg & Ball Co. LPA
                                              205 S. Prospect St.
                                              Granville, Ohio 43023
                                              Phone: 740.644.1027
                                              Fax 866.498.0811 fax
                                              erosenberg@rosenbergball.com
                                              tturner@rosenbergball.com

                                              Counsel for Plaintiff


                                 CERTIFICATE OF SERVICE


        I hereby certify that on this day, a copy of the foregoing was filed electronically with the

 Clerk of the Courrt using the CM/ECF system, which will send notice of the filing to all registered

 users and served by electronic mail upon Margaret A. Castro, Assistant United States Attorney,

 221 E. Fourth St., Ste. 400, Cincinnati, OH 45202, Margaret.Castro@usdoj.gov.



                                              /s/ Tracy L. Turner           ________
                                              Counsel for Plaintiff Tyler Gischel




                                                 11
